Citation Nr: 1419467	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-44 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent disabling for a service-connected acquired psychiatric disability, to include major depressive disorder. 

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran has active service from March 2005 to March 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The evidence of record raised the issue of the Veteran's entitlement to TDIU.  Whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to TDIU is before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for an acquired psychiatric disorder, to include major depressive disorder which is evaluated at 50 percent disabling, a right shoulder disability which is evaluated at 10 percent disabling, a right knee disability evaluated at 10 percent disabling, a left knee disability with a noncompensable evaluation, a right ankle disability with a noncompensable evaluation, and migraine headaches with a noncompensable evaluation.  The Veteran's combined evaluation for compensation is 60 percent disabling from March 2009, with a period evaluated at 100 percent disabling from July 31, 2012 through August 31, 2012, for hospitalization, and 60 percent disabling from September 1, 2012 to the present.  
The Board notes that it does not have any VA treatment records after September 2012.  It is clear from the Veteran's claims file that the Veteran has sought regular and recurrent treatment at VA facilities for his acquired psychiatric disorder, to include major depressive disorder.  Additionally, the Veteran has had several hospitalizations for suicidal ideations and substance abuse.  Accordingly, the Board has determined that it needs the most recent VA treatment records and a new VA psychiatric examination to adequately adjudicate the Veteran's claims.  

As noted above, the claim for TDIU has been raised as part of the Veteran's claim for an increase in rating.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this regard, the Board notes that the Veteran has, in the context of his claim for a higher rating, alleged that his acquired psychiatric disorder, to include major depressive disorder, in conjunction with his other service-connected disabilities, are so severe as to make him unemployable.  

The Veteran has inconsistent work history since discharge.   As of his last VA examination in November 2012, he was working security in a bar two to three nights per week.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran has indicated that his psychological issues which manifest themselves with symptoms of depressed mood, disturbances in motivation, chronic sleep impairment, anxiety, and suspiciousness, affect his ability to work.  Additionally, given the results of the Veteran's most recent VA psychiatric examination and the indications of record which suggest that the Veteran's psychiatric disorders are involved in his inconsistent employment history, the Board notes that entitlement to an evaluation of TDIU, as part of the claim for a higher rating, is raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records from the Veterans In Partnership (VISN11) Healthcare Network, VA Midwest Health Care Network, and the VA Great Lakes Health Care System to include all records from the Edward Hines, Jr. VA Hospital from September 2012 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2.  After obtaining all pertinent records schedule the Veteran for a VA psychiatric examination to determine the current severity of his psychiatric disorders, to include his service-connected major depressive disorder.  Additionally, determine whether it is at least as likely as not (50% chance or greater) the Veteran's psychiatric disorders, to include his major deppresive disorder and other service-connected disabilities prevent the Veteran from following a substantially gainful occupation.  A complete rationale for all opinions must be provided.

3.  Following the above-directed development, re-adjudicate the Veteran's claim for increased initial rating in excess of 50 percent disabling for major depressive disorder.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

4.  Following adjudication of the Veteran's increased initial rating claim, adjudicate the Veteran's claim for TDIU. The RO should consider extra-schedular criteria as appropriate.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



